DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in response to the amendment filed on 04/28/22.  In view of the amendment to the claims, and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1 and 3--15 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of detectin or correcting page alignment or skewed (see Mizude ‘792 and Pribble ‘966). However, The prior art of record fails render obvious independent claims 1 or 10, because the prior art of record fails to teach or suggest a reading device having a reader configured to read both of a sheet of paper and a card as an original, the original being disposed on an original placement surface in which a rectangular region is defined as an original placement area, the reader being configured to read the original while moving in a moving direction parallel to the original placement surface,   reading the original with the reader to acquire original image data corresponding to an original image area having four corner regions, the four original corners including a first original corner and a second original corner diagonally opposite from the first original comer, the original being arranged in the original placement area with the second original corner aligned with one area corner of the original placement area, and acquiring edge information of the first original corner from the original image data to estimate a round shape of the first original corner using the edge information, wherein the (a) reading reads the original to acquire the original image data corresponding to the original placement area while the original retainer is pressing the original, as recited by the independent claims.

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 14, 2022